Citation Nr: 1809487	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for type 2 diabetes mellitus. 

4.  Entitlement to service connection for right upper extremity neuropathy.

5.  Entitlement to service connection for left upper extremity neuropathy. 

6.  Entitlement to service connection for right lower extremity neuropathy. 

7.  Entitlement to service connection for left lower extremity neuropathy. 

8.  Entitlement to service connection for erectile dysfunction (ED).  
 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran filed a notice of disagreement (NOD) with the rating decision in June 2012.  A statement of the case (SOC) was issued in October 2012, and the Veteran perfected his appeal in November 2012.  


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent during active service. 

2.  The Veteran's bilateral hearing loss was not incurred in-service, is not related to his active service, and did not manifest within one year after separation from active service.   

3.  The Veteran's tinnitus was not incurred in-service, is not related to his active service, and did not manifest within one year after separation from active service.   

4.  The Veteran's diabetes mellitus was not incurred in-service, is not related to his active service, and did not manifest within one year after separation from active service.

5.  The Veteran's right upper extremity neuropathy was not incurred in-service, is not related to his active service, and was not caused or aggravated by a service-connected disability.   

6.   The Veteran's left upper extremity neuropathy was not incurred in-service, is not related to his active service, and was not caused or aggravated by a service-connected disability.   

7.  The Veteran's right lower extremity neuropathy was not incurred in-service, is not related to his active service, and was not caused or aggravated by a service-connected disability.   

8.  The Veteran's left lower extremity neuropathy was not incurred in-service, is not related to his active service, and was not caused or aggravated by a service-connected disability.  

9.  The Veteran's ED was not incurred in-service, is not related to his active service, and was not caused or aggravated by a service-connected disability.  

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3.  The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

4.  The criteria for service connection for right upper extremity neuropathy have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

5.  The criteria for service connection for left upper extremity neuropathy have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for right lower extremity neuropathy have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

7.  The criteria for service connection for left lower extremity neuropathy have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

8.  The criteria for service connection for ED have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Law and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, tinnitus, and diabetes, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for an additional disability that results from aggravation of a non-service connected disability by a service connected disability.  

Service connection for certain disabilities, including diabetes, is presumed for veterans who were exposed to herbicide agents while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a) (2017); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A) (2012)).

The Veteran's personnel records indicate that he served aboard the USS Theodore E. Chandler (DD-717) from September 1969 to January 1973.  The Veteran contends that he was aboard the ship when it was anchored in Da Nang Harbor, and the Veteran provided evidence showing the ship was anchored in Da Nang Harbor.  The Veteran did not state that he went ashore in the Republic of Vietnam at any point during service.  

In December 2010, VA indicated that it could not determine whether the Veteran served in the Republic of Vietnam.  VA confirmed that the Veteran served aboard the USS Theodore E. Chandler, which was in the official waters of the Republic of Vietnam in June 1968, from October 1969 to November 1969, from December 1969 to January 1969, and from December 1970 to January 1971.  However, the records provide no conclusive proof of in-country service.  

The Board notes that the USS Theodore E. Chandler is not among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  

In Gray v. McDonald, 27 Vet. App. 313(2015) by the U.S. Court of Appeals for Veterans Claims (Court) held that VA should provide a clearer distinction between offshore and inland waterways within the Republic of Vietnam than it had at that time.  The Court therein found that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore, and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m (eff. Nov. 21, 2016).  All harbors and bays are considered offshore, while all rivers and deltas are considered inland. Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam. VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

While the VA Adjudication Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5 ; VA Adjudication Manual M21-1, IV.ii.1.H.2.

The question before the Board then is whether the Veteran served on inland waterways during service, or more specifically whether anchoring in Da Nang Harbor is appropriately characterized as service on an inland waterway rather than service in waters offshore of the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  

The Board finds that the VA guidance contained within the VBA M21-1 Manual is instructive.  The evidence submitted shows that the U.S.S. Chandler was anchored in Da Nang Harbor as of December 15, 1969 and was underway for Bankgok January 7, 1970.  There is no evidence that the ship was docked in Da Nang Harbor.  Therefore the Veteran's service aboard the USS Theodore E. Chandler while it was anchored in Da Nang Harbor does not constitute service on the inland waterways of the Republic of Vietnam.  In addition, as noted above, the Veteran has not stated that he went ashore to the Republic of Vietnam.  As such, the record fails to establish that the Veteran has the requisite service in the Republic of Vietnam to entitle him to a presumption of herbicide agent exposure.  

While the Veteran has asserted his belief that he was exposed to an herbicide agent during service, he has not provided any additional evidence of herbicide agent exposure other than the ship he served on anchoring in Da Nang Harbor.  As noted above, this is insufficient to establish exposure to an herbicide agent.  No other basis for possible herbicide agent exposure is demonstrated by the record.  Therefore, the Board concludes the preponderance of the evidence is against a finding the Veteran was exposed to herbicide agents while on active duty. 

II.  Bilateral Hearing Loss and Tinnitus 

The Veteran contends that his hearing loss and tinnitus were caused by exposure to loud noise during his active service. 

The August 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  As such, the first element of service connection has been met.  

Regarding the second element, service treatment records (STRs) do not indicate the Veteran complained of, or was diagnosed with, hearing loss or tinnitus during service.  However, the Veteran has credibly reported being exposed to loud noise during service.  The Veteran stated that while on board the USS Theodore E. Chandler, he was stationed next to the gun mounts while they fired during the shore bombardments.  He was issued ear protection, but stated it was ineffective, and that he was "tone deaf" after the rounds were fired.  As such, the Board accepts that the Veteran was exposed to loud noise in-service.  

Therefore, this case turns on whether the Veteran's currently diagnosed hearing loss and tinnitus are related to his in-service noise exposure.  The Veteran was afforded a VA examination in August 2012.  The examiner indicated in-service noise exposure from a gun mount, and post-service noise exposure from employment in aerospace manufacturing and recreational shooting.  The Veteran reported recurrent tinnitus, with onset 40 years prior, though he did not report a specific triggering incident.  The VA examiner's pure tone audiometric examination showed the following results, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
45
LEFT
30
15
10
20
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The VA examiner stated that because there are no frequency specific hearing levels recorded at separation, and no STR documentation of tinnitus, and the Veteran had a history of in-service and post-service noise exposure, it is not possible to determine if the Veteran's hearing loss or tinnitus were related to in-service noise exposure without resorting to mere speculation.  

A conclusion that no opinion can be offered without resorting to speculation is adequate where it is clear that the inability to offer an opinion is not because the examiner is uninformed, but is "an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the request opinion."  See Jones v. Shinseki, 23 Vet. App. 382, 389-390 (2010).  In addition, for the conclusion to be adequate the examiner must have considered all procurable and assembled data and the examiner should clearly identify what facts cannot be determined.  Id.  

In this case, the examiner gave a well-reasoned explanation for why she could not provide an opinion without resorting to speculation.  The examiner stated that an opinion could not be provided because there were no frequency specific hearing levels at separation from service.  There is nothing in the record to suggest that this evidence is missing from the claims file.  Rather, it appears that the Veteran did not have frequency specific testing on separation.  Therefore, as the examiner's opinion was not based on the lack of procurable information, and she clearly identified that facts could not be determined, the examiner's conclusion it is adequate.  

To the extent the Veteran has asserted that he has had symptoms of tinnitus in-service, he is competent to do so.  However, the Veteran's statement regarding the onset of tinnitus is not credible due to internal inconsistent statements, and inconsistency with other evidence of record.  In weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs do not indicate any complaints of hearing loss or tinnitus while in-service.  The Veteran did have complaints of ear problems, such as a plugged and sore ear, along with watering eyes and a runny nose in October 1971, but this was diagnosed as chronic rhinitis.  The Veteran's January 1973 separation examination did not indicate any abnormalities with the ears or with hearing.  Although the examination did not include audiometric testing, voice test results showed 15/15 bilaterally for whispered voice and spoken voice tests.   

Post-service, the Veteran's private treatment records dated from 2001 to 2010 do not indicate any abnormalities with the Veteran's ears or hearing.  The first report of hearing loss or tinnitus in the medical records is the August 2012 VA examination.  This lengthy period without treatment is evidence that the Veteran has not experienced continuous symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Veteran's statement that he had symptoms of tinnitus in-service is not credible considering all the evidence of record.  

The Board has considered the Veteran's contention that his hearing loss and tinnitus are the result of acoustic trauma caused by noise exposure in-service.  However, the Veteran, as a layperson, is not competent to give a medical opinion on the etiology of a condition.  As such, the Veteran's statement is not competent or probative evidence.

The preponderance of evidence is against a finding that the Veteran's hearing loss or tinnitus were incurred in-service and against establishing a nexus between the Veteran's current tinnitus and hearing loss and his active service.  In addition, the preponderance of evidence is against a finding that his tinnitus or hearing loss manifested itself to a degree of disability of ten percent or more within a year of discharge from service.  Regarding continuity of symptomatology, as noted above, the Veteran's statements of symptoms since service have been found to be not credible.  Therefore, the claims of service connection for tinnitus and bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

III.  Diabetes Mellitus 

The Veteran contends that his diabetes mellitus is due to his exposure to herbicide agents while in-service. 

As discussed above, the Board finds that the Veteran did not have exposure to herbicide agents during active service.  As such, the Veteran is not entitled to service connection based on exposure to herbicide agents.  Although the Veteran is not entitled to presumptive service connection based on herbicide agent exposure, the Board has also considered the claim on a direct and presumptive chronic disease basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The preponderance of the evidence is against the grant of service connection for diabetes on a direct and presumptive chronic disease basis.  The Veteran's STRs do not show any treatment for, or symptoms of, diabetes while in-service.  The post-service medical records indicate that he was not diagnosed with diabetes until March 2005, approximately 32 years after service.  The claims file does not contain any competent evidence relating the Veteran's diabetes to his service.  

Therefore, the preponderance of the evidence weighs against a grant of service connection for the Veteran's diabetes on a direct and presumptive basis.  As such, the claim of entitlement to service connection for diabetes must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

IV.  Bilateral Upper and Lower Extremity Peripheral Neuropathy 

The Veteran contends that his bilateral upper and lower extremity neuropathy is due to his herbicide agent exposure or secondary to his diabetes mellitus.  

The Veteran does not have a current diagnosis of peripheral neuropathy in any of his extremities.  The Veteran's treatment records do not contain any symptoms of or treatment for neuropathy.  A private treatment records dated March 2005 showed an abnormal finding of neuropathy.  However, this assessment is not dated during the period of appeal, and no medical evidence dated during the appeal period identifies symptoms or a diagnosis of neuropathy.  As no current disability has been shown, service connection is not warranted for bilateral upper and lower extremity neuropathy.  

Even if the Veteran did have a current diagnosis of neuropathy, he does not have exposure to herbicide agents and his diabetes mellitus is not service connected.  Therefore, he would not be entitled to service connection on a presumptive or secondary basis.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's impairment on a direct, secondary, and presumptive basis.  As such, the claims of entitlement to service connection for bilateral upper and lower extremity neuropathy must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

V.  Erectile Dysfunction  

The Veteran contends that his ED is secondary to his diabetes mellitus.  

The Veteran does not have a current diagnosis of ED.  The Veteran's treatment records do not contain any symptoms of or treatment for ED.  Since no current disability has been shown, service connection is not warranted for ED.  

Even if the Veteran did have a current diagnosis of ED his diabetes mellitus is not service connected.  Therefore, he would not be entitled to service connection on a secondary basis.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's impairment on a direct and secondary basis.  As such, the claim of entitlement to service connection for ED must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for right upper extremity neuropathy is denied.  

Entitlement to service connection for left upper extremity neuropathy is denied.  

Entitlement to service connection for right lower extremity neuropathy is denied.  

Entitlement to service connection for left lower extremity neuropathy is denied.  

							(CONTINUED ON NEXT PAGE)



Entitlement to service connection for ED is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


